Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated January 26, 2021.  Claims 1-17 are presented for examination.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Fusheng Xu on February 16, 2021 in combination with the email and a phone call received from Fusheng Xu on February 19, 2021.
The application has been amended as follows: 
Claim 1 
(Currently Amended) An information processingsystem comprising one or more computers wherein the one or more computers are connected via a first network to an on-vehicle apparatus and via a second network to a social networking service (SNS) server, and the one or more computers comprise at least a central processing unit (CPU), the CPU being programmed to: 
receive, via the first network, a piece of first position information from the on- vehicle apparatus used by a first user, wherein the on-vehicle apparatus is mounted on a vehicle including an accessory power supply, and the piece of first position information includes position information of the vehicle generated from a global positioning system (GPS) of the on-vehicle apparatus upon turning on the accessory power supply by the first user; 
acquire, via the second network, one or more pieces of second position information posted on the social networking service (SNS) server by a second user having a relationship through the social networking service (SNS) server with the first user based on the piece of first position information; and 
transmit, via the first network, the one or more pieces of second position information to the on-vehicle apparatus, 
wherein the one or more pieces of second position information is displayed including a predetermined graphic and superimposed on a corresponding point of interest (POI) position on the GPS of the on-vehicle apparatus to guide the first user for driving the vehicle to the POI position.

Claim 2
(Currently Amended) The information processingsystem according to claim 1, wherein a number of the one or more pieces of second position information to be transmitted to the on- vehicle apparatus is limited to a preset threshold value.

Claim 3
(Currently Amended) The information processingsystem according to claim 1, wherein the CPU is further programmed to acquire a piece of second position information of the one or more pieces of second position information related to a location within a predetermined range from a position indicated by the piece of first position information, among the one or more pieces of second position information posted on the social networking service (SNS) server by the second user.

Claim 4
(Currently Amended) The information processingsystem according to claim 1, wherein the piece of first position information is a current position of the on-vehicle apparatus, a position designated by the first user on the on-vehicle apparatus, or a position related to a location name included in information stored in the on-vehicle apparatus.

Claim 5
(Currently Amended) The information processingsystem according to claim 1, wherein the CPU is further programmed to acquire a piece of second position information of the one or more pieces of second position information posted by any of a plurality of the second users having the relationship through the social networking service (SNS) server with the first user, based on a preference similarity between a first attribute information of the first user and each second attribute information of each of the second users, among the one or more pieces of second position information posted on the social networking service (SNS) server by the second users.

Claim 6
(Currently Amended) The information processingsystem according to claim 5, wherein the CPU is further programmed to acquire the piece of second position information posted by the some of the second users having the second attribute information in which the preference similarity of the first attribute information of the first user and each second attribute information of each of the second users is equal to or larger than a predetermined index.

Claim 7
(Currently Amended) The information processingsystem according to claim 5, wherein the first attribute information of the first user and the second attribute information of the second users include preferences of the first user and the second users.

Claim 8
(Currently Amended) The information processingsystem according to claim 1, wherein the CPU is further programmed to acquire a piece of second position information of the one or more pieces of second position information posted by any of a plurality of the second users having the relationship through the social networking service (SNS) server with the first user, based on a communication history with the first user and the second users on the social networking service (SNS) server, among the one or more pieces of second position information posted on the social networking service (SNS) server by the second users.

Claim 9
(Currently Amended) The information processingsystem according to claim 1, wherein the CPU is further programmed to: acquire information posted accompanying the one or more pieces of second position information; and transmit the one or more pieces of second position information and the information posted accompanying the one or more pieces of second position information to the on-vehicle apparatus.

Claim 10
The information processingsystem according to claim 1, wherein the on-vehicle apparatus is a device mounted on the vehicle.

Claim 11 is cancelled.

Claim 14
(Currently Amended) The information processingsystem according to claim 1, wherein the on-vehicle apparatus is portable.

Claim 15 is cancelled.

Allowance of the Claims
Claims 1-10, 12-14, and 16-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitations of claim 1 and the corresponding limitations in claims 12 and 13, as a whole, render the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches a center (e.g., third party) acting as a middle-man to facility point of interest suggestions between a social networking service and a vehicle device based on the relationship between the user of the vehicle device and another user of the social networking service with whom the first user has a relationship via the social media network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663             

/JAMES M MCPHERSON/Examiner, Art Unit 3663